ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that LOUIS N. CAGGIANO, JR., of MT. LAUREL, who was admitted to the bar of this State in 1981, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to keep client reasonably informed about the status of matter and to comply promptly with reasonable requests for *476information), RPC 1.4(b) (failure to explain matter to extent reasonably necessary to permit client to make informed decision regarding the representation), and RPC 8.4(c) (misrepresentation), and good cause appearing;
It is ORDERED that LOUIS N. CAGGIANO, JR., is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.